DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10292148. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. first predetermined radio resources vs. first radio resources).
Claim 1 of Instant Application
Claim 1 of US 10292148
A radio base station for performing communication with a user equipment (UE), the radio base station comprising: 
A method for allocating radio resources to a user terminal for performing communication between a radio control entity and the user terminal in a communication system, wherein at least first predetermined radio resources are configured in the user terminal for use in connection with a particular carrier and are associated with a particular format of a downlink control information, DCI, message, the method being performed by the user terminal and comprising: 
a transmitter which, in operation, transmits a downlink control information (DCI) message of a particular format to the UE, and
receiving a DCI message of the particular format from the radio control entity, 
circuitry which, in operation, performs communication between the user equipment which identifies first radio resources associated with the transmitted DCI message of the particular format and the radio base station using the identified first radio resources via a particular carrier,
upon receiving the DCI message of the particular format, identifying the first predetermined radio resources associated with this received DCI message, and using the identified first predetermined radio resources for communication between the user terminal and the radio control entity via the particular carrier,
wherein the particular carrier is an unlicensed carrier,
wherein the particular carrier is an unlicensed carrier, 
wherein the first radio resources are defined according to a particular resource allocation type, wherein the particular resource allocation type is a resource allocation type, from a plurality of uplink and downlink resource allocation types, which is specific to the first radio resources for use in connection with the particular carrier, and
wherein the first predetermined radio resources are defined according to a particular resource allocation type, and 
wherein the plurality of uplink and downlink resource allocation types includes one or more of downlink resource allocation types 0, 1, and 2 according to a 3rd Generation Partnership Project (3GPP) specification and at least one of the one or more of downlink resource allocation types 0, 1, and 2 is reused for defining the first radio resources for use in connection with the particular carrier.
wherein the particular resource allocation type is either: one of the downlink resource allocation types 0, 1, or 2, or uplink resource allocation types 0, or 1 according to a 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) specification, or a further resource allocation type specific to the first predetermined radio resources for use in connection with the particular carrier.


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10827479. Although the claims at issue are not identical, they are not patentably distinct from each other because describe the same inventive limitations in different perspective (transmitting vs. receiving).
Claim 1 of Instant Application
Claim 1 of US 10827479
A radio base station for performing communication with a user equipment (UE), the radio base station comprising: 
A communication apparatus for performing communication with a radio control entity in a communication system, the communication apparatus comprising: 
a transmitter which, in operation, transmits a downlink control information (DCI) message of a particular format to the UE, and
a receiver which, in operation, receives a downlink control information (DCI) message of a particular format from the radio control entity, and 
circuitry which, in operation, performs communication between the user equipment which identifies first radio resources associated with the transmitted DCI message of the particular format and the radio base station using the identified first radio resources via a particular carrier,
circuitry which, in operation, identifies first radio resources associated with the received DCI message of the particular format, and performs communication between the communication apparatus and the radio control entity using the identified first radio resources via a particular carrier, 
wherein the particular carrier is an unlicensed carrier,
wherein the particular carrier is an unlicensed carrier, 
wherein the first radio resources are defined according to a particular resource allocation type,
wherein the first radio resources are defined according to a particular resource allocation type,
wherein the particular resource allocation type is a resource allocation type, from a plurality of uplink and downlink resource allocation types, which is specific to the first radio resources for use in connection with the particular carrier, and
wherein the particular resource allocation type is a resource allocation type, from a plurality of uplink and downlink resource allocation types, which is specific to the first radio resources for use in connection with the particular carrier, and
wherein the plurality of uplink and downlink resource allocation types includes one or more of downlink resource allocation types 0, 1, and 2 according to a 3rd Generation Partnership Project (3GPP) specification and at least one of the one or more of downlink resource allocation types 0, 1, and 2 is reused for defining the first radio resources for use in connection with the particular carrier.
wherein the plurality of uplink and downlink resource allocation types includes one or more of downlink resource allocation types 0, 1, and 2 according to a 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) specification and at least one of the one or more of downlink resource allocation types 0, 1, and 2 is reused for defining the first radio resources for use in connection with the particular carrier.


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11445494. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same inventive limitations in different perspective (transmitting vs. receiving).
Claim 1 of Instant Application
Claim 1 of US 11445494
A radio base station for performing communication with a user equipment (UE), the radio base station comprising: 
An integrated circuit which, in operation, controls a process of a communication apparatus for performing communication between the communication apparatus and a radio control entity in a communication system, the process comprising: 
a transmitter which, in operation, transmits a downlink control information (DCI) message of a particular format to the UE, and
receiving a downlink control information (DCI) message of a particular format from the radio control entity; 
circuitry which, in operation, performs communication between the user equipment which identifies first radio resources associated with the transmitted DCI message of the particular format and the radio base station using the identified first radio resources via a particular carrier,
identifying first radio resources associated with the received DCI message of the particular format; and performing communication between the communication apparatus and the radio control entity using the identified first radio resources via a particular carrier,
wherein the particular carrier is an unlicensed carrier,
wherein the particular carrier is an unlicensed carrier,
wherein the first radio resources are defined according to a particular resource allocation type,
wherein the first radio resources are defined according to a particular resource allocation type, 
wherein the particular resource allocation type is a resource allocation type, from a plurality of uplink and downlink resource allocation types, which is specific to the first radio resources for use in connection with the particular carrier, and
wherein the particular resource allocation type is a resource allocation type, from a plurality of uplink and downlink resource allocation types, which is specific to the first radio resources for use in connection with the particular carrier, and
wherein the plurality of uplink and downlink resource allocation types includes one or more of downlink resource allocation types 0, 1, and 2 according to a 3rd Generation Partnership Project (3GPP) specification and at least one of the one or more of downlink resource allocation types 0, 1, and 2 is reused for defining the first radio resources for use in connection with the particular carrier.
wherein the plurality of uplink and downlink resource allocation types includes one or more of downlink resource allocation types 0, 1, and 2 according to a 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) specification and at least one of the one or more of downlink resource allocation types 0, 1, and 2 is reused for defining the first radio resources for use in connection with the particular carrier.


Allowable Subject Matter
Claims 1-11 would be allowable if the terminal disclaimer (for 10292148, 10827479 and 11445494) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2014/0211767 to Lunttila et al. (hereinafter “Lunttila”)) does not disclose, with respect to claim 1, the plurality of uplink and downlink resource allocation types includes one or more of downlink resource allocation types 0, 1, and 2 according to a 3rd Generation Partnership Project (3GPP) specification and at least one of the one or more of downlink resource allocation types 0, 1, and 2 is reused for defining the first radio resources for use in connection with the particular carrier as claimed.  Rather, Lunttila teaches upon receiving the DCI message of the particular format, identifying the first determined radio resources associated with this received DCI message (“predetermined DL resources e.g., PDSCH corresponding to DCI format 1A” in [0056]).  The same reasoning applies to claims 10 and 11 mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414